        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA


  CIERRA TURNER on Behalf of Herself                      Case No. ____________
  and on Behalf of All Others Similarly
  Situated

             Plaintiff(s),
                                                           COLLECTIVE ACTION
  V.                                                      JURY TRIAL DEMANDED

  MIDWEST HOSPITALITY, LLC D/B/A
  LUMBERYARD 1 (DES MOINES),
  LUMBERYARD 2 (CEDAR RAPIDS)

             Defendants.


                        ORIGINAL COLLECTIVE ACTION COMPLAINT

                                      I.      SUMMARY

        1.        Defendants, who jointly and severally who own and operate two exotic dance clubs in
Iowa, (hereafter “Defendants”) required and/or permitted Cierra Turner and others similarly situated
(hereafter “Plaintiff” or “Plaintiffs”) to work as exotic dancers at their adult entertainment club but
refused to compensate them at the applicable minimum wage. In fact, Defendants refused to
compensate them whatsoever for any hours worked. Plaintiffs’ only compensation was in the form of
tips from club patrons, and even those were partly confiscated by the club.
        2.        Defendants also violated the FLSA by failing to pay time and a half to their employees
when they worked more than 40 hours a week.
        3.        Defendants took money from Plaintiffs in the form of “house fees” or “rent”.
Plaintiffs were also required to divide tips with Defendants’ managers and employees who do not
customarily receive tips.
        4.        Defendants misclassify dancers, including Plaintiffs, as independent contractors so
that they do not have to compensate them at the federally mandated minimum wage rate or the
overtime rate.



                                                    1
        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 2 of 11




        5.      Defendants’ practice of failing to pay employees any wages violates the FLSA’s
minimum wage provision, overtime provision, and Defendants’ practice of charging house fees and
confiscating tips also violates the FLSA because for at least one workweek in the relevant statutory
period, these practices caused Plaintiffs to be paid below the minimum wage.
        6.      Defendants owe Plaintiffs minimum wages, overtime, house fee charges, tips,
liquidated damages, attorney’s fees, and costs.
        7.      Plaintiff prays that the class of similarly situated workers be notified of the pendency
of this action to apprise them of their rights and provide them an opportunity to opt into this litigation.
              II.          SUBJECT MATTER JURISDICTION AND VENUE
        8.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.
§216(b) and 28 U.S.C. §1331.
        9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial
part of the events and omissions giving rise to this claim occurred in this district, including many of
the wrongs herein alleged.
                    III.     PARTIES AND PERSONAL JURISDICTION
        10.     Named Plaintiff Cierra Turner is an individual who resides in Scott County. Her
consent to this action is attached as Exhibit A.
        11.     Putative opt-in Plaintiffs are those who are similarly situated to Named Plaintiff and
who will file a valid opt in consent to join this action after notice of the collective action.
        12.     Midwest Hospitality, LLC, does business as Lumberyard Club in Des Moines and in
Cedar Rapids. The same entity owns and operates both clubs.
        13.     This Court has personal jurisdiction over Defendants because Defendants
purposefully availed themselves of the privileges of conducting activities in Iowa and established
minimum contacts sufficient to confer jurisdiction over said Defendants, and the assumption of
jurisdiction over Defendants will not offend traditional notions of fair play and substantial justice and
is consistent with the constitutional requirements of due process.
        14.     Defendants have and continue to have systematic contacts with Iowa sufficient to
establish general jurisdiction over them. Specifically, Defendants conduct and/or conducted business



                                                     2
        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 3 of 11




in Iowa by operating a successful club in the Southern District. Defendants also employ workers and
contract with residents and businesses in Iowa.
        15.     This cause of action arose from or relates to the contacts of Defendants with Iowa
residents, thereby conferring specific jurisdiction over Defendants.
                 IV.     COLLECTIVE AND CLASS ALLEGATIONS
A.      FLSA Class Members
        16.     Named Plaintiff has actual knowledge that FLSA Class Members have also been
denied pay at the federally mandated minimum wage rate and overtime rate. That is, Plaintiff worked
with other dancers who worked at the club.
        17.     As such, Plaintiff has first-hand personal knowledge of the same pay violations at the
Club for other dancers. Furthermore, other exotic dancers at Defendants’ establishment have shared
with Plaintiff similar pay violation experiences including wage and tip confiscations, as those described
in this complaint.
        18.     Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. § 216(b)
on behalf of all persons who were or are employed by Defendants as exotic dancers at any time during
the three years prior to the commencement of this action to present.
        19.     FLSA Class Members perform or have performed the same or similar work as Plaintiff.
        20.     FLSA Class Members are not exempt from receiving pay at the federally mandated
minimum wage rate or the overtime rate under the FLSA.
        21.     As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay
structure, misclassification as independent contractors and/or the denial of minimum wage and
overtime.
        22.     Defendants’ failure to pay for hours worked at the minimum wage rate and relevant
overtime rate required by the FLSA results from generally applicable policies or practices and does
not depend on the personal circumstances of the FLSA Class Members.
        23.     The experiences of Plaintiff, with respect to her pay, are typical of the experiences of
the FLSA Class Members.
        24.     The specific job titles or precise job responsibilities of each FLSA Class Member does



                                                   3
        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 4 of 11




not prevent collective treatment.
        25.      All FLSA Class Members, irrespective of their particular job requirements, are entitled
to compensation for hours worked at the federally mandated minimum wage rate and the mandated
overtime rate.
        26.      Although the exact amount of damages may vary among FLSA Class Members, the
damages for the FLSA Class Members can be easily calculated by a simple formula. The claims of all
FLSA Class Members arise from a common nucleus of facts. Liability is based on a systematic course
of wrongful conduct by the Defendants that caused harm to all FLSA Class Members.
        27.      As such, Plaintiff brings her FLSA minimum wage claims as a collective action on
behalf of the following class:

                 All of Defendants’ current and former exotic dancers who
                 worked for Defendants at any time starting three years before
                 this lawsuit was filed up to the present.
                                 V.      FLSA COVERAGE
        28.      At all material times, Defendants have been employers within the meaning of 3(d) of
the FLSA. 29 U.S.C. § 203(d).
        29.      The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to
include “any person acting directly or indirectly in the interest of an employer in relation to any
employee.” 29 U.S.C. § 203(d).
        30.      At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have had
employees engaged in commerce. 29 U.S.C. § 203(s)(1).
        31.      Furthermore, Defendants have had, and continue to have, an annual gross business
volume with Lumberyard of $500,000 or higher.
        32.      At all material times, Plaintiffs were individual employees who engaged in commerce
or in the production of goods for commerce as required by 29 USC § 206-207.




                                                   4
        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 5 of 11




                                         VI.     FACTS
        33.     Defendants operate an adult entertainment club in Iowa, under the name of “The
Lumberyard Gentlemen’s Club” (hereafter “Lumberyard”).
        34.     Plaintiffs were previously employed as exotic dancers at Defendants’ adult
entertainment club during the statutory time period afforded under the FLSA.
        35.     Plaintiffs worked on a regular basis for Defendants’ gentlemen’s establishment.
        36.     Named Plaintiff Cierra Turner consistently worked at Lumberyard from August 2016
until December 2018. She worked at both club locations.
        37.     She worked approximately at least 5 days a week and worked 8-10 hours per shift.
        38.     Plaintiff Turner never received any wages during her employment with the club.
        39.     As an illustrative example, during at least one workweek in October 2016 (towards the
beginning of her statutory period under the FLSA) and so on until December 2018 when she left the
club, Turner worked at Lumberyard for at least one hour and was not paid the federal minimum wage.
        40.     This continued for the entirety of her employment. That is, Plaintiff did not earn a
single cent in minimum wage while at Lumberyard.
        41.     At no time during her employment when she worked over 40 hours in a workweek
was Plaintiff paid overtime wages during the same period.
        42.     Similarly, opt-in Plaintiff and putative opt in Plaintiffs did not work a single hour at
the club where they were paid the federally mandated minimum wage of $7.25 an hour or the relevant
overtime rate at 1.5 times their regular rate.
        43.     Plaintiffs were classified by Defendants as independent contractors who “leased” the
premises and therefore actually paid the club to dance at the club.
        44.     On at least one occasion during the statutory period, Plaintiffs left the club with
negative earnings, that is, they made less than what they paid in “rental fees” to dance at the club.
        45.     Plaintiffs were compensated exclusively through tips from Defendants’ customers.
That is, Defendants did not pay them whatsoever for any hours worked at the establishment.
        46.     Defendants also required Plaintiffs to share their tips with other non-service
employees who do not customarily receive tips, including club managers.



                                                   5
       Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 6 of 11




       47.     Defendants also took a portion of Plaintiffs’ tips after Plaintiffs performed dancers for
customers. These amounts were not recorded in the club’s gross sales receipts and were not distributed
back to dancers. As alleged, no wages were provided to dancers.
       48.     Defendants illegally classified the dancers as independent contractors. However, at all
times, Plaintiffs were employees of Defendants.
       49.     Defendants hired/fired, issued pay, supervised, directed, disciplined, scheduled and
performed all other duties generally associated with that of an employer with regard to the dancers.
       50.     The following non-exhaustive list further demonstrates the dancers’ status as
employees:
               a.      Defendants forced Plaintiffs to pay a house fee to dance in the club;
               b.      Defendants made the decision not to pay wages or overtime;
               c.      Defendants provided the Plaintiffs with music, poles, stages, and extensive
                       lighting, and the dancers simply danced;
               d.      Defendants required dancers, including Named Plaintiff, to dance on the main
                       stage for a minimum of number of songs every shift based on the roster of
                       dancers at the club that day;
               e.      Defendants mandated that Plaintiffs pay managers a tip from Plaintiffs’ own
                       earnings;
               f.      Defendants auditioned the dancers but did not provide training, the main
                       consideration was attractiveness of the dancer;
               g.      Defendant required dancers to wear heels, and be completely nude;
               h.      Defendants hired and fired all employees of the club – the dancers, DJ’s,
                       bouncers, managers, and others;
               i.      Defendants employed Plaintiff and Class Members for several months if not
                       years at one time;
               j.      Defendants pressured employees heavily to exclusively work at Lumberyard,
                       especially in Des Moines;
               k.      Plaintiffs constituted the workforce without which Defendants could not



                                                   6
        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 7 of 11




                       perform their services;
               l.      Plaintiffs’ services were integrated into Defendants’ operations, i.e. customers
                       came to the club to see Plaintiffs dance.
        51.    Plaintiffs are not exempt from the minimum wage or overtime requirements under the
FLSA.
        52.    Defendants’ method of paying Plaintiffs in violation of the FLSA was willful and not
based on a good faith and reasonable belief that its conduct complied with the FLSA.
        53.    Defendants misclassified Plaintiffs with the sole intent to avoid paying them in
accordance to the FLSA. There are multiple federal court opinions finding that this method of
compensation is in violation of the FLSA, and therefore, Defendants’ conduct is willful.
        54.    Defendants failed to keep adequate records of dancers’ work hours and pay in
violation of section 211(c) of the Fair Labor Standards Act. See 29 U.S.C. § 211(c).
        55.    Federal law mandates that an employer is required to keep for three years all payroll
records and other records containing, among other things, the following information:

               a. The time of day and day of week on which the employees’ work week begins;

               b. The regular hourly rate of pay for any workweek in which overtime compensation
                  is due under section 7(a) of the FLSA;

               c. An explanation of the basis of pay by indicating the monetary amount paid on a
                  per hour, per day, per week, or another basis;

               d. The amount and nature of each payment which, pursuant to section 7(e) of the
                  FLSA, is excluded from the “regular rate”;

               e. The hours worked each workday and total hours worked each workweek;

               f. The total daily or weekly straight time earnings or wages due for hours worked
                  during the workday or workweek, exclusive of premium overtime compensation;

               g. The total premium for overtime hours. This amount excludes the straight-time
                  earnings for overtime hours recorded under this section;

               h. The total additions to or deductions from wages paid each pay period including
                  employee purchase orders or wage assignments;




                                                  7
        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 8 of 11



                i.   The dates, amounts, and nature of the items which make up the total additions
                     and deductions;

                j.   The total wages paid each pay period; and

                k. The date of payment and the pay period covered by payment.
29 C.F.R. §§ 516.2, 516.5.

        56.      Upon information and belief, Defendants have not complied with federal law and
have failed to maintain such records with respect to the Plaintiff and FLSA Class Members. Because
Defendants’ records are inaccurate and/or inadequate, Plaintiff and FLSA Class Members can meet
their burden under the FLSA by proving that they, in fact, performed work for which they were
improperly compensated, and produce sufficient evidence to show the amount and extent of the work
“as a matter of a just and reasonable inference.” See, Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S. 680,
687 (1946).
                                   VII.     CAUSES OF ACTION
   COUNT I: Failure to Pay Minimum Wages and Wages Due 29 U.S.C. § 206 (Collective
                                    Action)
        57.     Plaintiffs incorporate all allegations contained in the foregoing paragraphs.
        58.     Defendants’ practice of failing to pay Plaintiffs at the required minimum wage rate
violates the FLSA. 29 U.S.C. § 206.
        59.     Defendants unlawfully charged Plaintiffs rent to dance and took tips and wages from
them in violation of the Fair Labor Standard Act’s minimum wage provision.
        60.     Because they paid no wages, Defendants violated the law.
        61.     Additionally, Defendants took tips and wages from Plaintiffs unlawfully. This violates
the FLSA because it caused each Plaintiff to earn less than the minimum wage during at least one
workweek in each Plaintiff’s statute of limitations period.
        62.     Taking tips outside of a valid tip pool, or generally passing on to employees to cost of
doing business is illegal under the FLSA.
        63.     None of the exemptions provided by the FLSA regulating the duty of employers to
pay employees for all hours worked at the required rates are applicable to the Defendants or the
Plaintiffs.



                                                   8
        Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 9 of 11




        64.    Defendants’ failure to pay minimum wage to Plaintiff and Class Members, in violation
of the FLSA was willful and not based on a good faith belief that their conduct did not violate the
FLSA.

        65.    As such, the foregoing conduct, as alleged, constitutes a willful violation within the
meaning of the FLSA. 29 U.S.C. § 255(a).

   Count II: Fair Labor Standards Act, 29 U.S.C. § 203 (Unlawful Tip Sharing – Collective
                                               Action)
        66.    As set forth above, Defendants’ failure to allow their exotic dancers to retain all their
tips by requiring them to “tip out” employees who do not customarily and regularly receive tips
violates the Fair Labor Standards Act, 29 U.S.C. § 203(m).
        67.    Plaintiff brings this claim on behalf of herself and all others similarly situated pursuant
to 29 U.S.C. § 216(b).
          COUNT III: Failure to pay Overtime, 29 U.S.C. § 207 (Collective Action)
        68.    Plaintiff incorporates by reference the allegations contained in the preceding
paragraphs.

        69.    This count arises from Defendants’ violation of the FLSA for its failure to pay Plaintiff
and Class Members overtime based on the FLSA’s time and a half formula.

        70.    For each hour worked in excess of forty (40) each week, Plaintiff and Class Members
were entitled to be paid one and one-half times their regular rates of pay. 29 U.S.C. § 207.

        71.    By failing to pay overtime based on that formula, Defendants have violated and
continue to violate the FLSA.

        72.    No exemption contained in the FLSA, its implementing regulations, or recognized by
any court of the United States permits an employer in Defendants’ position to skirt its obligation to
pay overtime to an employee situated in the position of the Plaintiff and Class Members.

        73.    Defendants’ failure to pay overtime to Plaintiff and Class Members, in violation of the
FLSA was willful and not based on a good faith belief that their conduct did not violate the FLSA.




                                                   9
       Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 10 of 11




       74.       As such, the foregoing conduct, as alleged, constitutes a willful violation within the
meaning of the FLSA. 29 U.S.C. § 255(a).

                                 VIII. DAMAGES SOUGHT
       75.       Plaintiffs are entitled to recover compensation for the hours they worked for which
they were not paid at the mandated minimum wage rate.
       76.       Plaintiffs are entitled to recover compensation for the hours they worked for which
they were not paid at the mandated overtime rate.
       77.       Plaintiffs are also entitled to all of the misappropriated funds, including “rental fees”,
tips taken from them, tips taken from dance performances, and any additional wages owed.
       78.       Plaintiffs are also entitled to an amount equal to all of their unpaid wages as liquidated
damages. 29 U.S.C. § 216(b).
       79.       Plaintiffs are entitled to recover their attorney’s fees and costs as required by the FLSA.
29 U.S.C. § 216(b).
                                       PRAYER FOR RELIEF
       For these reasons, Plaintiffs respectfully request that judgment be entered in their favor
awarding the following relief:
             A. All unpaid wages at the FLSA mandated minimum wage rate;
             B. All unpaid wages at the FLSA mandated overtime wage rate;
             C. All misappropriated money;
             D. An equal amount of wages as liquidated damages as allowed under the FLSA;
             E. Prejudgment and post-judgment interest on unpaid back wages under the FLSA;
             F. Reasonable attorney’s fees, costs and expenses of this action as provided by the FLSA;
             G. Such other and further relief to which Plaintiffs may be entitled, at law or in equity.




                                                    10
Case 4:19-cv-00306-JAJ-SBJ Document 1 Filed 09/25/19 Page 11 of 11



                              By their attorneys,

                              _/s/ _Madison Fiedler-Carlson
                              FIEDLER LAW FIRM, P.L.C
                              Paige Fiedler AT0002496
                              paige@employmentlawiowa.com
                              Madison Fiedler-Carlson AT0013712
                              madison@employmentlawiowa.com
                              8831 Windsor Parkway
                              Johnston, IA 50131
                              Telephone: (515) 254-1999
                              Fax: (515) 254-9923
                              ATTORNEYS FOR PLAINTIFF


                              Ved Chitale
                              Texas Bar No. 24099613
                              (Pro hac vice-application forthcoming)
                              vchitale@kennedyhodges.com

                              KENNEDY HODGES, L.L.P.
                              4409 Montrose Blvd., Suite 200
                              Houston, TX 77006
                              Telephone: (713) 523-0001
                              Facsimile: (713) 523-1116




                                11
